Exhibit 10.4
FORM OF MULTIFAMILY NOTE
MULTISTATE — FIXED RATE
(REVISION DATE 2-15-2008)

      US $[Loan Amount]   Effective Date: As of April 24, 2009

     FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally (if more than one)
promises to pay to the order of DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a
Delaware corporation, the principal sum of [Loan Amount] (US $[Loan Amount]),
with interest on the unpaid principal balance, as hereinafter provided.
     1. Defined Terms.

  (a)   As used in this Note:         “Base Recourse” means a portion of the
Indebtedness equal to zero percent (0%) of the original principal balance of
this Note.         “Business Day” means any day other than a Saturday, a Sunday
or any other day on which Lender or the national banking associations are not
open for business.         “Default Rate” means an annual interest rate equal to
four (4) percentage points above the Fixed Interest Rate. However, at no time
will the Default Rate exceed the Maximum Interest Rate.         “Fixed Interest
Rate” means the annual interest rate of five and eighty-six hundredths percent
(5.86%).         “Installment Due Date” means, for any monthly installment of
interest only or principal and interest, the date on which such monthly
installment is due and payable pursuant to Section 3 of this Note. The “First
Installment Due Date” under this Note is June 1, 2009.         “Lender” means
the holder from time to time of this Note.         “Loan” means the loan
evidenced by this Note.         “Maturity Date” means the earlier of (i) May 1,
2019 (the “Scheduled Maturity Date”), and (ii) the date on which the unpaid
principal balance of this Note becomes due and payable by acceleration or
otherwise pursuant to the Loan Documents or the exercise by Lender of any right
or remedy under any Loan Document.         “Maximum Interest Rate” means the
rate of interest that results in the maximum amount of interest allowed by
applicable law.         “Prepayment Premium Period” means the period during
which, if a prepayment of principal occurs, a prepayment premium will be payable
by Borrower to

PAGE 1



--------------------------------------------------------------------------------



 



      Lender. The Prepayment Premium Period is the period from and including the
date of this Note until but not including the first day of the Window Period.  
    “Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.         “Treasury Security”
means the 3.750% U.S. Treasury Security due November 15, 2018.         “Window
Period” means the three (3) consecutive calendar month period prior to the
Scheduled Maturity Date.         “Yield Maintenance Period” means the period
from and including the date of this Note until but not including November 1,
2018.

     (b) Other capitalized terms used but not defined in this Note shall have
the meanings given to such terms in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at One Beacon Street, 14th Floor, Boston, Massachusetts 02108, or such other
place as may be designated by Notice to Borrower from or on behalf of Lender.
     3. Payments.
     (a) Interest will accrue on the outstanding principal balance of this Note
at the Fixed Interest Rate, subject to the provisions of Section 8 of this Note.
     (b) Interest under this Note shall be computed, payable and allocated on
the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month’s interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest is being calculated by the Fixed
Interest Rate, dividing the product by 360, and multiplying the quotient by the
number of days in the month for which interest is being calculated). The portion
of the monthly installment of principal and interest under this Note
attributable to principal and the portion attributable to interest will vary
based upon the number of days in the month for which such installment is paid.
Each monthly payment of principal and interest will first be applied to pay in
full interest due, and the balance of the monthly installment payment paid by
Borrower will be credited to principal.
     (c) Unless disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.

  (d)   (i)   Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on May 1, 2011, accrued interest only
shall be payable by Borrower in consecutive monthly installments due and payable
on the first day of each calendar month. The amount of each monthly installment
of interest only payable pursuant to this

PAGE 2



--------------------------------------------------------------------------------



 



      Subsection 3(d)(i) on an Installment Due Date shall vary, and shall equal
$[                    ] multiplied by the number of days in the month prior to
the Installment Due Date.

    (ii)   Beginning on June 1, 2011, and continuing until and including the
monthly installment due on the Maturity Date, principal and accrued interest
shall be payable by Borrower in consecutive monthly installments due and payable
on the first day of each calendar month. The amount of the monthly installment
of principal and interest payable pursuant to this Subsection 3(d)(ii) on an
Installment Due Date shall be                      and ___/100 Dollars
($                    ).

     (e) All remaining Indebtedness, including all principal and interest, shall
be due and payable by Borrower on the Maturity Date.
     (f) All payments under this Note shall be made in immediately available
U.S. funds.
     (g) Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.
     (h) Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” shall refer to
accrued interest which has not become part of the unpaid principal balance. Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Security. The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, any prepayment premium
payable under Section 10, and all other amounts payable under this Note and any
other Loan Document, shall at once become due and payable, at the option of
Lender, without any prior notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender shall calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, Lender shall
recalculate the prepayment premium as of the actual prepayment date.
     7. Late Charge.
     (a) If any monthly installment of interest or principal and interest or
other amount payable under this Note or under the Security Instrument or any
other Loan Document is not

PAGE 3



--------------------------------------------------------------------------------



 



received in full by Lender within ten (10) days after the installment or other
amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period shall be
substituted), Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to five percent (5%) of such installment or other
amount due (unless applicable law requires a lesser amount be charged, in which
event such lesser amount shall be substituted).
     (b) Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan
and that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this Section
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Section 8.
     8. Default Rate.
     (a) So long as (i) any monthly installment under this Note remains past due
for thirty (30) days or more or (ii) any other Event of Default has occurred and
is continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.
     (b) From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.
     (c) Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.
     9. Limits on Personal Liability.
     (a) Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

PAGE 4



--------------------------------------------------------------------------------



 



     (b) Borrower shall be personally liable to Lender for the amount of the
Base Recourse, plus any other amounts for which Borrower has personal liability
under this Section 9.
     (c) In addition to the Base Recourse, Borrower shall be personally liable
to Lender for the repayment of a further portion of the Indebtedness equal to
any loss or damage suffered by Lender as a result of the occurrence of any of
the following events:

  (i)   Borrower fails to pay to Lender upon demand after an Event of Default
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence. However, Borrower will not be personally liable for
any failure described in this subsection (i) if Borrower is unable to pay to
Lender all Rents and security deposits as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.     (ii)   Borrower fails to apply all insurance proceeds
and condemnation proceeds as required by the Security Instrument. However,
Borrower will not be personally liable for any failure described in this
subsection (ii) if Borrower is unable to apply insurance or condemnation
proceeds as required by the Security Instrument because of a valid order issued
in a bankruptcy, receivership, or similar judicial proceeding.     (iii)  
Borrower fails to comply with Section 14(g) or (h) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.     (iv)   Borrower fails to pay when due in accordance with the terms
of the Security Instrument the amount of any item below marked “Deferred”;
provided however, that if no item is marked “Deferred”, this Section 9(c)(iv)
shall be of no force or effect.         [Deferred]      Hazard Insurance
premiums or other insurance premiums,         [Deferred]      Taxes,        
[Deferred]      water and sewer charges (that could become a lien on the
Mortgaged Property),         [N/A]              ground rents,         [Deferred]
     assessments or other charges (that could become a lien on the Mortgaged
Property)

     (d) In addition to the Base Recourse, Borrower shall be personally liable
to Lender for:

  (i)   the performance of all of Borrower’s obligations under Section 18 of the
Security Instrument (relating to environmental matters);     (ii)   the costs of
any audit under Section 14(g) of the Security Instrument; and     (iii)   any
costs and expenses incurred by Lender in connection with the collection of any
amount for which Borrower is personally liable under this Section 9, including
Attorneys’ Fees and Costs and the costs of conducting any independent audit of
Borrower’s books and records to determine the amount for which Borrower has
personal liability.

PAGE 5



--------------------------------------------------------------------------------



 



     (e) All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.
     (f) Notwithstanding the Base Recourse, Borrower shall become personally
liable to Lender for the repayment of all of the Indebtedness upon the
occurrence of any of the following Events of Default:

  (i)   Borrower’s ownership of any property or operation of any business not
permitted by Section 33 of the Security Instrument;     (ii)   a Transfer
(including, but not limited to, a lien or encumbrance) that is an Event of
Default under Section 21 of the Security Instrument, other than a Transfer
consisting solely of the involuntary removal or involuntary withdrawal of a
general partner in a limited partnership or a manager in a limited liability
company; or     (iii)   fraud or written material misrepresentation by Borrower
or any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender.

     (g) To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.
     10. Voluntary and Involuntary Prepayments.
     (a) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.
     (b) Borrower may voluntarily prepay all of the unpaid principal balance of
this Note on an Installment Due Date so long as Borrower designates the date for
such prepayment in a Notice from Borrower to Lender given at least 30 days prior
to the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.
     (c) Notwithstanding subsection (b) above, Borrower may voluntarily prepay
all of the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
subsection (b) and meets the other requirements set forth in this subsection.
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender shall
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following

PAGE 6



--------------------------------------------------------------------------------



 



such prepayment and Borrower shall be responsible for all interest that would
have been due if the prepayment had actually been made on the Installment Due
Date immediately following such prepayment.
     (d) Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all or any part of the principal of this
Note, Borrower must also pay to Lender, together with the amount of principal
being prepaid, (i) all accrued and unpaid interest due under this Note, plus
(ii) all other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(e).
     (e) Except as provided in Section 10(f), a prepayment premium shall be due
and payable by Borrower in connection with any prepayment of principal under
this Note during the Prepayment Premium Period. The prepayment premium shall be
computed as follows:

  (i)   For any prepayment made during the Yield Maintenance Period, the
prepayment premium shall be whichever is the greater of subsections (A) and
(B) below:

  (A)   1.0% of the amount of principal being prepaid; or     (B)   the product
obtained by multiplying:

  (1)   the amount of principal being prepaid or accelerated,         by     (2)
  the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,         by     (3)   the Present Value Factor.

      For purposes of subsection (B), the following definitions shall apply:    
    Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed
as a decimal calculated to five digits.         Prepayment Date: in the case of
a voluntary prepayment, the date on which the prepayment is made; in the case of
the application by Lender of collateral or security to a portion of the
principal balance, the date of such application.         Assumed Reinvestment
Rate: one-twelfth (1/12) of the yield rate, as of the close of the trading
session which is 5 Business Days before the Prepayment Date, on the Treasury
Security, as reported in The Wall Street Journal, expressed as a decimal
calculated to five digits. In the event that no yield is published on the
applicable date for the Treasury Security, Lender, in its discretion, shall
select the non-callable Treasury Security maturing in the same year as the
Treasury Security with the lowest yield published in The Wall Street Journal as
of the applicable date. If the publication of such yield rates in The Wall
Street Journal is discontinued for any reason, Lender shall select a security
with a comparable rate and

PAGE 7



--------------------------------------------------------------------------------



 



      term to the Treasury Security. The selection of an alternate security
pursuant to this Section shall be made in Lender’s discretion.

      Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

(FORMULA) [w74926w7492601.gif]

      n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.         ARR = Assumed
Reinvestment Rate

  (ii)   For any prepayment made after the expiration of the Yield Maintenance
Period but during the remainder of the Prepayment Premium Period, the prepayment
premium shall be 1.0% of the amount of principal being prepaid.

     (f) Notwithstanding any other provision of this Section 10, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.
     (g) Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.
     (h) Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.

PAGE 8



--------------------------------------------------------------------------------



 



     11. Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Borrower and all endorsers and guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.
     14. Loan Charges. Neither this Note nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the Maximum Interest
Rate. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of this Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
this Note.
     15. Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law. This Note shall be governed by the law of the Property
Jurisdiction.
     18. Captions. The captions of the Sections of this Note are for convenience
only and shall be disregarded in construing this Note.

PAGE 9



--------------------------------------------------------------------------------



 



     19. Notices; Written Modifications.
     (a) All Notices, demands and other communications required or permitted to
be given pursuant to this Note shall be given in accordance with Section 31 of
the Security Instrument.
     (b) Any modification or amendment to this Note shall be ineffective unless
in writing signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Security Instrument that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.
     20. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.
     21. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     22. State-Specific Provisions. [Vary by state where property is located.]
     ATTACHED EXHIBIT. The Exhibit noted below, if marked with an “X” in the
space provided, is attached to this Note:

         
þ
  Exhibit A   Modifications to Multifamily Note

     IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.

PAGE 10



--------------------------------------------------------------------------------



 



            [Borrower]       By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance              Borrower’s Social
Security/Employer ID Number                      

PAGE 11



--------------------------------------------------------------------------------



 



         

Endorsement page to that Multifamily Note dated as of April ___, 2009 in the
amount of $[Loan Amount].

          PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE
CORPORATION, WITHOUT RECOURSE.

DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a Delaware corporation
      By:           Name:           Title:           By:           Name:        
  Title:          

FHLMC Loan No. 968714285

PAGE 12



--------------------------------------------------------------------------------



 



EXHIBIT A
MODIFICATIONS TO MULTIFAMILY NOTE
The following modifications are made to the text of the Note that precedes this
Exhibit.

1.   [Intentionally omitted.]   2.   [Intentionally omitted.]   3.  
[Intentionally omitted.]   4.   Section 7(a) is modified by inserting “(other
than the payment of principal due on the Maturity Date)” after the word “Note”.
  5.   [Intentionally omitted.]   6.   Section 9(c) is modified by inserting
“(including any costs and expenses incurred by Lender in collecting any amounts
for which Borrower is personally liable under this Section 9)” before the words
“as a result” in the introductory language.   7.   Section 9(c)(iii) is modified
by       inserting “(including with respect to the payment of the costs of
audits)” after “Section 14(g)”;       and       by inserting “and such failure
continues beyond the notice and cure period provided for in Section 14(g) of the
Security Instrument” after the word “reports” and before the period at the end
of the Section.   8.   Section 9(c) is modified by replacing the first sentence
of Section 9(c)(iv) with the following:

      “Borrower fails to apply Rents to pay when due in accordance with the
terms of the Security Instrument the amount of any item below marked “Deferred”;
provided however that if no item is marked “Deferred” (excluding any of such
“Deferred” items for which Borrower has deposited funds in escrow with Lender,
to the extent of such deposited funds), this Section 9(c)(iv) shall be of no
force or effect. However, Borrower will not be personally liable for any failure
described in this subsection (iv) if (1) Borrower is unable to apply such Rents
to any item below marked “Deferred” as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding; or (2) Borrower has, within the applicable calendar year
during which such Rents became available to Borrower, paid and is current with
respect to all operating expenses of the Mortgaged Property and amounts due and
payable in respect of the Indebtedness for such calendar year.

    and

PAGE A-1



--------------------------------------------------------------------------------



 



    by adding in Section 9(c)(iv) the words “or that are otherwise provided for
in recorded covenants affecting the Land” after the words Mortgaged Property” in
the following provision:       [Deferred]      assessments or other charges
(that could become a lien on the Mortgaged Property)       and       by adding
new Section 9(c)(v) as follows:

“(v) Written material misrepresentation by Borrower or any officer, director,
partner, member or employee of Borrower in connection with the application for
or creation of the Indebtedness or any request for any action or consent by
Lender, to the extent relied upon by Lender to its detriment.”

9.   Section 9(d)(i) is modified by adding the following proviso at the end of
the Section:       “provided, that, notwithstanding anything to the contrary set
forth in this Note or in Section 18 of the Security Instrument, Lender agrees
that Borrower’s obligations under this subsection (d) shall be limited to the
assets of Borrower; and Lender further agrees that Lender shall not seek to
recover any deficiency from any natural persons who are (i) general or limited
partners, members, managers, principals, officers, directors or shareholders in
Borrower; or (ii) general or limited partners, members, managers, principals,
officers, directors or shareholders of any entity general partner, member or
manager of Borrower.”   10.   Sections 9(d)(ii) and (iii) are deleted in their
entirety.   11.   Section 9(f)(iii) is modified by (i) deleting the phrase “or
written material misrepresentation” and (ii) adding the following phrase
immediately before the period:       “, provided that, notwithstanding anything
to the contrary set forth in any cross-collateralization agreement to which this
Note may be subject (if any), the Borrower’s liability under this
Section 9(f)(iii) shall not exceed the Indebtedness evidenced by (and defined
in) this Note.”   12.   Section 9 is modified by adding a new Section 9(h):    
  “(h) To the extent Borrower has personal liability under this Note or any of
the other Loan Documents, such personal liability shall be limited to the assets
of Borrower; and Lender further agrees that Lender shall not seek to recover any
deficiency from any natural persons who are (i) general or limited partners,
members, managers, principals, officers, directors or shareholders in Borrower;
or (ii) general or limited partners, members, managers, principals, officers,
directors or shareholders of any entity general partner, member or manager of
Borrower; provided, however, the foregoing shall not affect the obligations of
any guarantor under any guaranty or indemnity executed on or after the date
hereof in connection with the Loan”   13.   [Intentionally omitted.]   14.  
Section 13 is modified by inserting ”, except as otherwise set forth in this
Note or the other Loan Documents” before the period.

PAGE A-2



--------------------------------------------------------------------------------



 



15.   Section 19(b) is modified by replacing the words “Transfer under the terms
of the Security Instrument that requires Lender’s consent” with the words
“Section 21(f) Transfer”.   16.   Section 20 is modified by:       changing
“may” to “shall” in the first sentence;       inserting “exclusive” before the
second “jurisdiction” in the second sentence;       inserting “and Lender” after
“Borrower” in third sentence; and       deleting the last sentence and replacing
it with —“Nothing in this Section 20 is intended to limit Lender’s right to
remove a matter to federal court within the Property Jurisdiction.”.   17.  
Section 1(a) is amended to delete the definition of “Security Instrument” in its
entirety and replace it with the following:       “Security Instrument” means,
collectively, the multifamily mortgage, deed to secure debt or deed of trust
effective as of the effective date of this Note, from Borrower to or for the
benefit of Lender, together with all of the other Mortgages (as defined in that
certain Master Cross-Collateralization Agreement dated as of the date of this
Note, by and among the Lender, the Borrower and the other entities identified as
Borrower on Exhibit A attached thereto), each of which is securing this Note.

PAGE A-3